UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant T Filed by a Party other than the Registrant * Check the appropriate box: * Preliminary Proxy Statement *Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) T Definitive Proxy Statement * Definitive Additional Materials * Soliciting Material Pursuant to Section 240.14a-12 INTERACTIVE INTELLIGENCE, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. * Fee computed on table below per Exchange Act Rules 14a-6(i)(l) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: * Fee paid previously with preliminary materials. * Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: April 9, 2010 To Our Shareholders: Our Board of Directors joins me in extending to you a cordial invitation to attend the 2010 Annual Meeting of Shareholders of Interactive Intelligence, Inc. The meeting will be held at our world headquarters located at 7601 Interactive Way, Indianapolis, Indiana 46278 at 1:30 p.m., Eastern Time, on Thursday, May 20, 2010. In addition to voting on the matters described in this proxy statement, we will review our 2009 business results and discuss our plans for 2010 and beyond. There will also be an opportunity to discuss matters of interest to you as a shareholder. This year we are again providing access to our proxy materials via the Internet. On or about April 9, 2010, we mailed a Notice of Internet Availability of Proxy Materials (the “Notice”) to certain street name holders, and on or about the same date we mailed a printed copy of this proxy statement and a proxy card to our other shareholders. On the mailing date of the Notice, all shareholders of record and street name holders will have the ability to access all of the proxy materials, including this proxy statement, on a website referred to in the Notice and this proxy statement. Regardless of the number of shares you own, it is important that your shares be represented whether or not you attend the meeting. Shareholders of record can vote their shares via the Internet, by using a toll-free telephone number or by traditional mail. Instructions for using these convenient services appear on the Notice, the proxy card and in this proxy statement. If you received a printed copy of the proxy materials, you can vote your shares by marking your votes on the proxy card, signing and dating it and mailing it promptly using the envelope provided. Any shareholder attending our meeting may vote in person even if a proxy has been returned. We hope that you will be able to attend our meeting, and we look forward to seeing you. Sincerely, DonaldE. Brown, M.D. Chairman of the Board INTERACTIVE INTELLIGENCE, INC. 7 INDIANAPOLIS, INDIANA 46278 NOTICE OF 2 TIME AND DATE 1:30 p.m., Eastern Time, on Thursday, May 20, 2010 PLACE Interactive Intelligence, Inc. World Headquarters 7601 Interactive Way Indianapolis, Indiana 46278 ITEMS OF BUSINESS 1. To elect two directors to hold office for a term of three years or until their successorsare elected and havequalified; 2.To approve an amendment to the Interactive Intelligence, Inc. 2006 Equity Incentive Plan; 3. To consent to the appointment of KPMG LLP as our independent registered public accounting firm for2010; and 4. To transact any other business that may be properly brought before our meeting or any adjournment orpostponement thereof. RECORD DATE You can vote if you are a shareholder of record on March 26, 2010. ANNUAL REPORT Our 2009 Annual Report on Form 10-K, which is not a part of these proxy materials, is being made available with the accompanying proxy statement. PROXY VOTING Your vote is important, regardless of the number of shares you own. If you do not attend the meeting to vote in person, your vote will not be counted unless a proxy representing your shares is presented at the meeting. To ensure that your shares will be voted at the meeting, please vote in one of these ways: 1. Go to www.proxyvote.com shown on the Notice of Internet Availability of Proxy Materials or your proxycard and vote via the Internet; 2. You may vote by touchtone telephone by calling 1 (800) 690-6903 (this call is toll-free in the United States); or 3. If you received a printed copy of the proxy card by mail, then MARK, SIGN, DATE AND PROMPTLYRETURN your proxy card in the postage-paid envelope. If you do attend the meeting, you may revoke your proxy and vote by ballot. By order of the Board of Directors, Stephen R. Head Corporate Secretary Indianapolis, Indiana April 9, 2010 TABLE OF CONTENTS Page No. PROXY STATEMENT SOLICITATION OF PROXIES FOR THE 2010ANNUAL MEETING OF SHAREHOLDERS 1 General Information 1 Voting Information 2 ELECTION OF DIRECTORS (ITEM 1 ON PROXY CARD) 6 Nominees for Term to Expire in 2013 6 Directors Whose Present Terms Expire in 2011 7 Directors Whose Present Terms Expire in 2012 8 CORPORATE GOVERNANCE 9 Corporate Governance Guidelines 9 Director Independence and Board Meetings 9 Leadership 10 Role in Risk Oversight 10 Board and Committee Membership 11 Standing Committees of the Board 11 Shareholder Communications 13 Code of Ethics 13 DIRECTOR COMPENSATION AND BENEFITS 14 Director Compensation Arrangements 14 Director Compensation in 2009 15 Non-Employee Director Change-of-Control Agreements 16 OUR EXECUTIVE OFFICERS 16 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 18 EXECUTIVE COMPENSATION AND RELATED INFORMATION 19 Compensation Committee Report 19 Compensation Discussion and Analysis 19 Compensation Related Risk Assessment 26 Executive Compensation Tables and Narratives 27 - Summary Compensation Table 27 - Grants of Plan-Based Awards 29 - Narrative Discussion 31 - Outstanding Equity Awards at Fiscal Year-End 33 - Option Exercises 34 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS 34 EMPLOYMENT AGREEMENTS AND POST-TERMINATION AND CHANGE-OF-CONTROL AGREEMENTS 35 Employment Agreements 35 Change-of-Control and Retention Agreements 35 Stock Option Plans 38 APPROVAL OF THE AMENDMENT TO THE INTERACTIVE INTELLIGENCE, INC. 2(ITEM 2 ON PROXY CARD) 40 CONSENT TO THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (ITEM 3 ON PROXY CARD) 49 AUDIT COMMITTEE MATTERS 49 Audit Committee Pre-Approval Policy of Audit and Permissible Non-Audit Services of KPMG 49 Fees Paid to KPMG 49 AUDIT COMMITTEE REPORT 51 CERTAIN RELATIONSHIPS AND RELATED PERSON TRANSACTIONS 52 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 52 OTHER BUSINESS AT OUR ANNUAL MEETING 52 DATE OF RECEIPT OF SHAREHOLDER PROPOSALS FOR OUR 2 53 APPENDIX A
